Citation Nr: 1223327	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  06-31 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable evaluation for pain and muscle atrophy in the left quadriceps prior to July 30, 2010 and entitlement to a rating in excess of 10 percent thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by: American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to August 1992. Although she served during the Persian Gulf War, she did not serve in the Southwest Asia Theater of operations.  See 38 C.F.R. §§ 3.2(i), 3.317(d). 

This matter initially came to the Board of Veterans' Appeals (BVA or Board) on appeal from decisions by the RO in St. Petersburg, Florida.  After the decisions were entered, the case was transferred to the jurisdiction of the RO in New York, New York. 

In her substantive appeal, dated in October 2006, the Veteran requested a hearing at the RO before a member, or members, of the BVA.  She withdrew the request in March 2007.  In March 2010, the Board remanded the appeal for further development.  

In a December 2011 decision, the RO granted service connection for posttraumatic stress disorder (PTSD), claimed as chronic pain syndrome, and granted a 30 percent rating effective February 28, 2005, noting that this was a complete grant of the benefit sought as to service connection.  Accordingly, this matter is no longer on appeal before the Board.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 30, 2010, the Veteran's left quadriceps disability was manifested by a slight loss of size and strength with pain radiating through the area.  The overall level of muscle disability was not more than slight.  

2.  From July 30, 2010, the left quadriceps disability was manifested by pain and noncompensable limitation of flexion of the left hip.  The overall level of muscle disability was not more than moderate.  


CONCLUSIONS OF LAW

1.  Prior to July 30, 2010, the criteria for an initial compensable rating for the left quadriceps disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.71a, Diagnostic Code 5252, 4.73, Diagnostic Code 5318 (2011). 

2.  From July 30, 2010, the criteria for a rating in excess of 10 percent for the left quadriceps disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.71a, Diagnostic Code 5252, 4.73, Diagnostic Code 5318 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of a VCAA notice letter sent to the Veteran in May 2007, the RO generally informed the Veteran of the evidence necessary to substantiate the claim herein decided and her and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating her disability, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, she was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence she could submit, or ask VA to obtain, were also provided.  After the notice was provided the claim was subsequently re-adjudicated, most recently in a December 2010 supplemental statement of the case.  No further corrective action is necessary.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.  Pertinent medical evidence associated with the claims file consists of VA medical records, private medical records and the reports of VA examinations.  Also of record and considered are various written statements provided by the Veteran and by her representative on her behalf.  The Board notes that the March 2010 remand identified additional medical records for the RO/AMC to attempt to obtain, including records from the Naval Air Station in Jacksonville, Florida and records from private sources.  The Board finds that the RO/AMC met its duty to assist in this regard.  It attempted to obtain the Naval Air Station records until learning that they were not available and it furnished the Veteran with appropriate releases of information in relation to the private records.  As the Veteran did not return the releases, the RO/AMC was not able to attempt to obtain the additional private records.  See 38 C.F.R. § 3.159(c)(1).  The Board notes that no further RO/AMC action, prior to appellate consideration of the claim herein decided, is required.  

II.  Factual Background

In a July 2005 letter, a private treating physician, Dr. V, indicated that the Veteran had some muscle atrophy in the left leg due to nerve damage.  

On August 2005 VA examination, the Veteran reported that her left quadriceps muscle was weaker than the right.  She noted that her left knee pain, during an acute flare, would radiate up the quadriceps muscle toward the left hip.  Physical examination showed a size discrepancy between the legs.  At the right lower extremity, the quadriceps muscle was 15 1/4 inch in circumference and at the left knee, the quadriceps muscle was 15 inches in circumference.  The examiner noted that the Veteran had a slight decrease in size of the muscle mass at the left quadriceps.  There was no evidence of limitation in motion secondary to the loss of muscle mass.  No focal muscle abnormality was otherwise noted at the left quadriceps region.  The examiner commented that the very mild size discrepancy was at least as likely as not due to the Veteran's left knee condition given the decreased use of this muscle and given that the Veteran was not currently enrolled in active physical therapy to strengthen the muscle.  

In a September 2005 rating decision, the RO granted service connection for pain in the left quadriceps muscle and atrophy and assigned a nocompensable rating effective February 2005.  

On January 2009 VA examination, the Veteran reported pain in the left hip.  The pain was mainly a left quadriceps muscle pain and was not with the joint of the hip.  The examiner indicated that the left quadriceps was actually atrophied and commented that this was obviously the result of an underlying left knee condition, which had been subject to seven knee operations.  

On March 2009 VA general medical examination, the Veteran reported pain down the thigh, which the examiner found to be obvious sciatica.  

On July 30, 2010 VA examination, the Veteran reported that she did not have any major problem with the left thigh muscles as such.  All her problems were related to her left knee.  She had been told that she ultimately would need a total knee replacement.  

She stated that since she was in service in boot camp, she had had incidents when she had had sharp pain from the middle of her lateral left thigh going up to her buttocks, which was short-lived.  She was told at that time that she had sciatica.  There were no specific treatments done for these intermittent conditions.  She did not use any assistive devices for ambulation.  She did have a left knee brace but she used it basically at night.  

The Veteran denied any specific flare-ups of her left thigh muscle.  She described that as her left knee hurt more, the left thigh muscles would feel stressed.  There was no history of tumors of the muscles and no history of any surgical manipulation on the thigh muscles as such.  Her left thigh symptoms of pain, muscle pulls and sciatic involvement were all intermittent and secondary to multiple manipulations of the left knee surgically.

Physical examination showed that the Veteran was ambulating without any difficulty and no assistive devices.  Gait and posture were normal.  As far as the thigh muscles were concerned, there was no evidence of wasting.  The muscle mass was well-preserved as compared to the right thigh.  The left thigh just above the patella showed a minor difference in the circumerference, 1/4 inch, which was not considered significant.  Muscle power in the left quadriceps was excellent and comparable to the right quadriceps.  

The range of motion of the left hip was decreased because of the left knee.  The left knee range of motion had been described in detail in the general medical examination.  Flexion of the hip was 90 degrees.  Extension was full.  The Veteran had pain on repetitive range of motion, lack of endurance and fatigue in the left knee.  

As mentioned, there was no loss of muscle mass in the left thigh and no scars noted.  The scars were in the left knee area from arthroscopic surgeries.  There were no adhesions, no evidence of tendon damage and no evidence of nerve damage.  Muscle strength was well-preserved.  No focal sensory deficits in any nerve distribution could be demonstrated.  Affect on joint function was basically of the left knee.  

The final diagnosis was left knee decreased joint space on X-ray.  The examiner noted the multiple arthroscopic surgeries on the left knee while in service with secondary affect on the left hip joint due to chronic left knee decreased range of motion.  There was no objective evidence of left thigh muscle loss or neurological involvement.  There was a marked decrease in left knee flexion but ambulation overall was not affected. 

In a December 2010 rating decision, the RO granted an increased, 10 percent rating for pain in the left quadriceps muscle with atrophy, assigning an effective date of July 30, 2010.  This was assigned in part secondary to the hip impairment noted on that examination.

III.  Law and Regulations

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings beyond those already assigned are not warranted, as the degree of impairment due to the Veteran's quadriceps disability has not shown additional variation during the appeal period.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Disability of the quadriceps muscle may be rated under disability of Muscle Group XVI, under Diagnostic Code 5318.  38 C.F.R. § 4.73.  Under this Code, a noncompensable rating was assigned for slight muscle disability, a 10 percent rating is warranted for moderate muscle disability, a 20 percent rating is warranted for moderately severe muscle disability, and a 30 percent rating is warranted for severe muscle disability.  Id. 

Cardinal symptoms of muscle disability include weakness, fatigue-pain, uncertainty of movement and objective findings indicative of such disability include loss of power, lowered threshold of fatigue and impairment of coordination.  38 C.F.R. § 4.54.  

As some limitation of hip flexion has been identified that may be related to the Veteran's underlying quadriceps disability, a rating under Diagnostic Code 5252 should also be considered.   Under this Code, a 10 percent disability rating is warranted for flexion of the thigh that is limited to 45 degrees, a 20 percent rating is warranted for flexion of the thigh that is limited to 30 degrees, a 30 percent rating is warranted for flexion of the thigh that is limited to 20 degrees and a 40 percent rating is warranted for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a.

Prior to July 30, 2010, the Veteran's underlying quadriceps muscle disability was not shown to be more than slight.  Although the Veteran was noted to have some level of muscle atrophy, which might normally suggest at least a moderate level of disability, such atrophy was not shown to result in any more than minimal functional loss.  On examiner described it as not being considered significant.  In this regard, the only actual symptoms attributable to the quadriceps were pain radiating through the area from the knee and the smaller size of the muscle.  Specifically, the August 2005 VA examiner found that there was no evidence of limitation in motion secondary to the loss of muscle mass and no focal muscle abnormality was otherwise noted at the left quadriceps region.  The examiner did refer to some likely loss of strength (which might be increased through physical therapy) but there is no indication that such loss was more than slight in degree.  (Notably, when the strength was more specifically tested during the later July 2010 examination, it was found to be excellent and comparable to the right quadriceps).  Thus, prior to July 30, 2010, the overall disability was most compatible with the assignment of a noncompensable rating based on slight muscle disability.  

Considering Code 5252, there is no indication that the Veteran's hip flexion was reduced prior to July 30, 2010.  To the contrary, the August 2005 examiner found that there was no evidence of limitation in motion in the area.  Additionally, there is no other medical or lay evidence suggesting such limitation prior to July 30, 2010.  Consequently, there is no basis for the assignment of a compensable rating under Code 5252.  

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the veteran has functional loss beyond that currently compensated.  In the absence of muscle disability, which was more than slight or limitation of motion or other significant underlying limitation resulting from the Veteran's quadriceps symptomatology prior to July 30, 2010, the Board does not find a basis for assigning a compensable rating based on functional loss.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).

From July 30, 2010, a 10 percent rating for the left quadriceps disability is already in effect.  Consequently, the focus is on whether a rating in excess of 10 percent is warranted.  Considering Code 5318, the Veteran's muscle disability has not been shown to be more than moderate.  In this regard, the July 2010 VA examiner specifically found that the left quadriceps muscle mass was well-preserved, the muscle strength was excellent, there were no deficits in any nerve distribution and the effect on joint function was essentially on the knee (which is already separately service-connected).  Nor is there any other objective evidence from July 30, 2010, tending to show more than a moderate level of left quadriceps disability.  

Flexion of the hip was found to be reduced to 90 degrees.  However, such limitation is not compensable under Code 5252 (and does not represent even a moderate level of muscle disability).  Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca, 8 Vet. App. 202 (1995).  Notably, the Veteran already receives the existing 10 percent rating based on functional loss from the loss of flexion of the left hip.  As no other significant functional loss is shown, a rating in excess of 10 percent is not warranted.

The Board has also considered whether the Veteran's claim for increase for left quadriceps disability should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted for any of the time frames in question.  As explained above, the Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Prior to July 30, 2010, an initial compensable rating for pain and muscle atrophy of the left quadriceps is denied.

From July 30, 2010, a rating in excess of 10 percent for pain and muscle atrophy of the left quadriceps is denied.   


REMAND

During the July 2010 VA examination, the Veteran reported that she was receiving VA Vocational Rehabilitation services in an effort to ultimately return to work.  It does not appear that complete records of these services have not been associated with the claims file.  In particular, VA treatment records indicate that the Veteran was considering applying for work at Wal-Mart or for clerical work in July 2010. As Vocational Rehabilitation records are highly pertinent to whether the Veteran is unemployable and as VA records are generally considered to be constructively of record, an additional remand is necessary so that such records may be obtained.  On remand, the RO/AMC should also ask the Veteran to identify all sources of treatment or evaluation she has received for her service connected disabilities since July 2010 and should secure copies of complete records of the treatment or evaluation from all sources identified.  In particular, the RO/AMC should obtain all recent records of VA treatment for these disabilities, which are not already of record.  

If obtaining the above records suggests any additional development, such as the provision of an additional VA examination and/or VA medical opinion, such development should be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain a complete copy of the Veteran's VA Vocational Rehabilitation file and should also obtain updated information from the Veteran as to whether she is currently working.  

2.  The RO/AMC should also ask the Veteran to identify all sources of treatment or evaluation she has received for her service connected disabilities since July 2010 and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  In particular, the RO/AMC should obtain all recent records of VA treatment for these disabilities, which are not already of record.  

3.  If obtaining the above information suggests any additional development, such as the provision of an additional VA examination and/or VA medical opinion, such development should be conducted. 

4.  The RO/AMC should then readjudicate the claim for a TDIU, giving specific consideration to whether referral for an extraschedular evaluation is warranted.  If the claim remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until she is notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


